GIERKE, Judge,
with whom CRAWFORD, Judge, joins (dissenting):
I disagree with the majority’s assertion that “[t]he Court of Criminal Appeals affirmed findings of guilty ... based on the ‘takings’ prong, and not, as the military judge had found, the ‘withholding’ prong.” 45 MJ at 138. To the contrary, the Court of Criminal Appeals held that a taking is not necessary. That court recognized that “[s]ome jurisdictions ... do not require an actual carrying away of the property, but only that the taker exercise control over the property[,]” and that the “Manual for Courts-Martial ... has so provided since its initial promulgation in 1951.” The court below then held as follows:
The appellant exercised dominion over his roommate’s personal property when he placed the lock on his locker — which contained his roommate’s property — without his roommate’s consent and with the intention of temporarily depriving his roommate of the use and benefit of the property. Since it is not necessary under military law that the property be moved, the offense was complete an instant after he secured the locker.
43 MJ 618, 619 (1995).
As the court below recognized, this is a wrongful withholding case, not a wrongful takings case. In my view, the military judge adequately developed the factual predicate for a wrongful withholding. Accordingly, I disagree with the majority’s statement that, “it is clear that the record could not support a conviction under the ‘withholding’ prong.” 45 MJ at 139.
I also disagree with the majority’s statement that “[t]he withholding of another’s property, after lawfully acquiring its possession, is not wrongful in the absence of a fiduciary relationship between the parties.” 45 MJ at 139. United States v. Wrenn, 36 MJ 1188 (NMCMR 1993), cited as authority by the majority, is not binding on us, and in any event it involved significantly different facts: a refusal to return merchandise when a check uttered as payment was dishonored. The other cited authority, United States v. *141McFarland, 8 USCMA 42, 23 CMR 266 (1957), is also inapposite, because it was a contested case, not a guilty plea, concerning sufficiency of the evidence where the accused did no more than receive stolen property. This case is most akin to United States v. McCoy, 5 USCMA 246, 17 CMR 246 (1954), where a guilty plea to wrongful appropriation by withholding found property was upheld. In my view, the majority’s decision is inconsistent with McCoy.
Finally, assuming arguendo that the facts elicited during the plea inquiry do not amount to wrongful appropriation, I think they constitute “conduct prejudicial to good order and discipline” under Article 134, Uniform Code of Military Justice, 10 USC § 934. The majority fails to explain why a conviction of a lesser or closely related offense cannot be sustained. See United States v. Hoskins, 29 MJ 402, 405 (CMA 1990) (guilty plea to being drunk on duty improvident but held provident for “closely-related offense” of incapacitation for duty); United States v. Hubbard, 28 MJ 203, 206 (CMA 1989) (guilty plea to larceny upheld as larceny by withholding where accused received stolen property from actual thief).
I would, affirm the decision of the court below. Accordingly, I dissent.